Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 29, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was discharged from her employment due to disqualifying misconduct. It is well established that an employee’s unauthorized absence from work may constitute disqualifying misconduct (see Matter of Ramirez [Commissioner of Labor], 49 AD3d 953, 954 [2008]; Matter of Iskhakov [Commissioner of Labor], 11 AD3d 872, 873 [2004]). Here, the employer’s representatives testified that claimant failed to report to work as scheduled on June 27, 2005 after she had been denied permission to take the day off and/or switch shifts with a coworker. To the extent that claimant testified to the contrary, this presented a credibility issue for the Board to resolve (see Matter of Iskhakov [Commissioner of Labor], 11 AD3d at 873). Claimant’s remaining arguments are either not properly before us or have been examined and found to be lacking in merit.
Cardona, P.J., Peters, Lahtinen, Malone Jr. and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.